Exhibit 10.1

AGREEMENT

THIS AGREEMENT (the “Agreement”) by and between The Thaxton Group, Inc., a South
Carolina corporation (the “Corporation”), and                             
(“Director”) is made and entered effective as of the Effective Date as that term
is defined in the Second Amended and Restated Joint Consolidated Plan of
Reorganization of the Corporation and its Affiliate Debtors and Debtors-In
–Possession as confirmed by the Bankruptcy Court.

WHEREAS, the Director is a Director of the Corporation and in such capacity is
performing a valuable service to the Corporation;

WHEREAS, the Corporation’s Board of Directors has determined that it is in the
Corporation’s best interests to provide contractually for the indemnification
of, and the advancement of Expenses (as hereinafter defined) to, the directors
of the Corporation to the fullest extent allowed under the South Carolina
Business Corporation Act, as amended, or any successor provisions thereof (the
“Corporation Law”);

WHEREAS, this Agreement is a supplement to and in furtherance of the provisions
of (i) the Corporation’s Bylaws (the “Bylaws”) relating to indemnification and
the advancement of Expenses and (ii) a previous agreement regarding
indemnification and advancement of expenses between the Corporation and the
Director (which is intended to remain in full force and effect) (the “Earlier
Agreement”) and shall not be deemed to be a substitute therefore nor to diminish
or abrogate any right a director may have thereunder or otherwise;

WHEREAS, the Director hereby agrees to continue to serve as a director of the
Corporation faithfully and to the best of his ability so long as he is duly
elected and qualified in accordance with the provisions of the Corporation’s
Articles and Bylaws, or until his earlier death, resignation or removal; and

WHEREAS, the Corporation expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce the Director to serve, or continue to serve, as a director of the
Corporation;

NOW, THEREFORE, in consideration of the Director’s continued service as a
director after the date hereof, the parties hereto agree as follows:

1. INDEMNIFICATION. The Corporation hereby agrees to indemnify and advance
Expenses to the Director to the fullest extent permitted by the Corporation Law.
For purposes of this Agreement, “Expenses” shall include all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating or being or preparing
to be a witness in a Proceeding, as such term is defined in the Corporation Law.
This indemnity and advancement of Expenses shall apply to the Director in his
service as a director of the Corporation, and, as applicable, to his service, at
the Corporation’s request, as a



--------------------------------------------------------------------------------

director, officer, partner, trustee, employee, or agent of another foreign or
domestic corporation, partnership, join venture, trust, employee benefit plan,
or other enterprise.

2. CONTRIBUTION. The parties hereto acknowledge that there may be circumstances
in which the Director may not be entitled to indemnification under the terms of
this Agreement or otherwise and that the parties further intend this Agreement
to provide the Director with a right to seek contribution from the Corporation
to the fullest extent permitted by applicable law based on the equitable
considerations set forth herein. The Corporation shall contribute, to the extent
it is not lawfully prohibited from doing so, to the amount of Expenses,
judgments, fines, settlements and other similar amounts paid or incurred by the
Director for or in respect of any Proceeding in such proportion as is
appropriate to reflect:

(a) the relative benefits received by the Corporation on the one hand and the
Director on the other hand from the transaction or matter from which the
Proceeding arose;

(b) the relative fault of the Corporation on the one hand and of the Director on
the other in connection with the events which resulted in such Expenses,
judgments, fines, settlements or other similar amounts; and

(c) any other relevant equitable considerations.

The relative fault of the Corporation on the one hand and of the Director on the
other shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such Expenses, judgments, fines,
settlements or other similar amounts. The Corporation agrees that it would not
be just and equitable if contribution pursuant to this Section 2 were determined
by pro rata allocation or any other method of allocation that does not take into
account the foregoing equitable considerations.

3. NOTIFICATION AND DEFENSE OF CLAIM. Within 60 days after actual receipt by the
Director of notice of the commencement of any Proceeding, the Director shall, if
a claim in respect thereof may be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof, but the omission
so to notify the Corporation will not (a) relieve the Corporation from any
liability which it may have to the Director otherwise than under this Agreement;
(b) relieve the Corporation from liability hereunder to the extent the
Corporation receives actual notice of the Proceeding and the existence of the
Director’s rights to a claim with respect thereto; or (c) relieve the
Corporation from liability hereunder if the Corporation is not materially
prejudiced by the failure to timely provide such notice. With respect to any
such Proceeding:

(i) the Corporation will be entitled to participate therein at its own expense;
and

(ii) subject to Section 4 hereof, and if the Director shall have provided, to
the extent required by Section 33-8-530, as amended, or any successor provisions
thereof, of the Corporation Law (1) a written affirmation of the Director’s good
faith belief

 

2



--------------------------------------------------------------------------------

that he has met the standard of conduct described in Section 33-8-510, as
amended, or any successor provision thereof, of the Corporation Law; and (2) a
written undertaking, executed personally or on his behalf, to repay any advances
if it is ultimately determined he did not meet the standard of conduct, the
Corporation upon notice to the Director may, but is not required to, assume the
defense thereof.

After notice from the Corporation to the Director of the Corporation’s election
to assume such defense, the Director shall have the right to employ separate
counsel in such Proceeding if in the Director’s exclusive discretion such
separate counsel is required. Whether or not the Director employs separate
counsel, the Corporation shall continue to be liable to the Director under this
Agreement for any Expenses, judgments, fines, settlements or other similar
amounts incurred by the Director in connection with such Proceeding to the
extent permitted by the Corporation Law.

4. ADVANCEMENT OF EXPENSES. Upon receipt by the Corporation of a written request
by the Director for the advancement of Expenses, accompanied by reasonably
itemized evidence of Expenses incurred, and the documents specified in Section
(3)(ii) above (collectively, referred to hereinafter as the “Request for
Advancement of Expenses”), a determination in accordance with Sections 33-8-530
and 33-8-550, as amended, or any successor provisions thereof, of the
Corporation Law shall be made within 30 days as to whether the facts then known
to those making the determination preclude indemnification under the Corporation
Law. If the determination is not made, for whatever reason, within 30 days from
the receipt of the Request for Advancement of Expenses that based on the facts
then known to those making the determination the Director would be precluded
from indemnification, then the Director shall be entitled to the advancement of
Expenses to the extent of his Request for Advancement of Expenses. If the
determination is made that the facts known would not preclude indemnification
under the Corporation Law or if no determination has been made within 30 days of
the receipt by the Corporation of the Request for Advancement of Expenses, the
Corporation shall advance such expenses to the Director within 10 days after the
determination has been made or the passage of the 30 days without any
determination having been made. Once a determination has been made that
indemnification is not precluded in connection with a Proceeding, or in the
event a determination is not made on a timely basis as set forth above, the
Corporation shall continue to make advances to the Director for Expenses with
respect to that Proceeding until such time as a subsequent determination based
on additional facts is made that determines that indemnification is precluded
under the Corporation Law. Once the Corporation has commenced advancing Expenses
as set forth above, at the Director’s exclusive discretion, the Corporation
shall assume direct responsibility for the payment of Expenses, until such time,
if ever, as the Corporation makes the determination that based on the facts then
known to those making the determination the Director would be precluded from
indemnification under this Agreement or otherwise. The Director shall be
entitled to advancement of Expenses under this section without regard to whether
a determination has been made as to whether he is entitled to indemnification.
In addition, the Director’s entitlement to the advancement of Expenses shall
include those Expenses incurred in connection with his efforts to obtain the
advancement of Expenses hereunder. In the event that it is determined that the
Director is prohibited by law from retaining such advances the Director shall
repay such advances.

 

3



--------------------------------------------------------------------------------

5. INDEMNIFICATION PROCEDURE.

(a) To obtain indemnification under this Agreement, the Director shall submit to
the Corporation’s Secretary a written request, including therein or therewith
documentation and information as is reasonably available to the Director and is
reasonably necessary to determine whether and to what extent the Director is
entitled to indemnification; provided, however, that the Corporation recognizes
the legitimate desire of the Director to protect any attorney-client or similar
privilege relating to such documentation and information, and will cooperate to
the maximum extent possible with the Director to assist him in maintaining that
privilege. The Corporation’s Secretary shall, promptly upon receipt of such a
request for indemnification, advise the Board of Directors that the Director has
requested indemnification. The appropriate body or person empowered to determine
whether the Director is entitled to indemnification shall make such
determination within 90 days after receipt by the Corporation of a proper
request therefore from the Director; provided, however, that such 90-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the particular body or person making the determination with respect to
entitlement to indemnification requests in good faith such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto. Following the determination that the Director is entitled to
indemnification, payment of the amount to which the Director is entitled shall
be made within 10 days of the determination.

(b) The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent shall not, of
itself, adversely affect the right of the Director to indemnification.

(c) Notwithstanding any provision in this Agreement to the contrary, the
Corporation shall not be liable to indemnify the Director under this Agreement
for any amounts paid in settlement of any action or claim effected without the
Corporation’s written consent, which consent shall not be unreasonably withheld.
The Corporation shall not settle any action or claim in any manner which would
impose any penalty or limitation on the Director without the Director’s written
consent, which consent shall not be unreasonably withheld.

6. PARTIAL INDEMNIFICATION AND ADVANCEMENT OF EXPENSES. If the Director is
entitled under any provision of this Agreement to indemnification or the
advancement of Expenses by the Corporation for some or a portion of the
Expenses, judgments, fines, settlements or other similar amounts relating to any
Proceeding, but not, however, for the total amount thereof, the Corporation
shall nevertheless indemnify and advance Expenses to the Director for the
portion thereof to which the Director is entitled.

7. INDEMNIFICATION FOR EXPENSES AS A WITNESS. Notwithstanding, and in addition
to, any other provision of this Agreement, if the Director is, by reason of his
being a Director or serving the Corporation in any other capacity, a witness in
any Proceeding at a time when he has not been made a named defendant or
respondent to the

 

4



--------------------------------------------------------------------------------

Proceeding, he shall be advanced Expenses and indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.

8. REMEDIES OF THE DIRECTOR.

(a) In the event that (i) a determination is made that the Director is not
entitled to indemnification and/or the advancement of Expenses, (ii) the
advancement of Expenses is not timely made in accordance with the provisions of
this Agreement; or (iii) the determination of the Director’s right to
indemnification hereunder or the payment of indemnification is not timely made
in accordance with the provisions of this Agreement, the Director shall be
entitled, in the Director’s exclusive discretion and without limiting the
Director’s rights contained in Section 8 hereof, to request any court of
competent jurisdiction (i) to adjudicate his entitlement to such indemnification
or advancement of Expenses, or (ii) to require the Corporation to cause the
necessary determinations and/or payments required hereunder to be made,
whichever the Director shall elect.

(b) In the event that a determination shall have been made that the Director is
not entitled to indemnification or the advancement of Expenses, any judicial
proceeding commenced pursuant to this section shall be conducted in all respects
as a de novo trial on the merits and the Director shall not be prejudiced by
reason of that adverse determination.

(c) If a determination shall have been made that the Director is entitled to
indemnification or the advancement of Expenses, the Corporation shall be bound
by such determination in any judicial proceeding commenced pursuant to this
section, absent a prohibition of such indemnification or advancement of Expenses
under applicable law. The Corporation further agrees to stipulate in any such
judicial proceeding that the Corporation is bound by all the provisions of this
Agreement and is precluded from making any assertion to the contrary.

9. ENFORCEMENT. The Corporation expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce the Director to serve, or continue to serve, as a director of
the Corporation and acknowledges that the Director will in the future be relying
upon this Agreement in continuing to serve in such capacity. The Corporation
also acknowledges and agrees that damages at law might not be an adequate remedy
for a breach or threatened breach of this Agreement, and the Corporation
therefore agrees that (a) this Agreement may be specifically enforced against
the Corporation by injunction or otherwise in any court of competent
jurisdiction; (b) the Corporation will not raise as a defense that adequate
remedies at law are, or may be, available to the Director if the Director seeks
to specifically enforce this Agreement, or seeks other equitable relief; and
(c) no bond will be required of the Director in connection with any action
brought by the Director seeking specific enforcement of this Agreement or other
equitable relief in connection with this Agreement. Nothing herein contained,
however, shall be construed as prohibiting the Director from pursuing any other
remedies available to the Director for such breach or threatened breach,
including the recovery of damages from the Corporation. In the event the
Director is required to bring any action to

 

5



--------------------------------------------------------------------------------

enforce rights or to collect moneys due under this Agreement and is successful
in whole or in part in such action, the Corporation shall reimburse the Director
for all of the Director’s reasonable fees and Expenses in bringing and pursuing
such action.

10. MANDATORY NATURE; SEVERABILITY. The parties specifically intend for this
Agreement to make mandatory all of the permissive provisions of the Corporation
Law relating to the Corporation’s ability to indemnify and advance Expenses to
the Directors and to obligate the Corporation to consider and act expeditiously
on an application for indemnification or advancement of Expenses to the fullest
extent permitted by the Corporation Law and it is the intent of the parties that
if and to the extent this Agreement exceeds the permissive limits of the
Corporation Law, the parties intend this Agreement to be interpreted and
enforced only to the fullest extent permitted by the Corporation Law. Each of
the provisions of this Agreement is a separate and distinct agreement and
independent of the others so that if any provision hereof shall be held to be
invalid or unenforceable in whole or in part, for any reason, including public
policy, such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof. In addition, any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any such section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

11. NON-EXCLUSIVITY; INSURANCE; SUBROGATION; TERM.

(a) The right of indemnification and the right to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which the Director may at any time be entitled under applicable
law, the Articles, the Corporation’s Bylaws, other Articles or Bylaws, any
agreement (including the Earlier Agreement), a vote of shareholders, a
resolution of directors, or otherwise.

(b) In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Director under any insurance policy, other contract or agreement, or otherwise
for the claims or Expenses against which payment was made hereunder. At the
request of the Corporation, the Director shall execute all papers required and
take all action reasonably necessary to permit the Corporation to secure such
rights, including execution of such documents as are necessary to enable the
Corporation to bring suit to enforce such rights.

(c) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that the

 

6



--------------------------------------------------------------------------------

Director has otherwise received and is entitled to retain such payment under any
insurance policy, other contract or agreement, or otherwise.

(d) This Agreement shall continue until and terminate upon the later of: (i) ten
years after the Director has completed his service as a director; or (ii) the
final termination of all Proceedings with respect to his service as a director
or in any other capacity. This Agreement shall be binding upon the Director and
the Corporation, its successors and assigns, and shall inure to the benefit of
the Director, the Director’s heirs, and the Director’s estate and personal
representative or representatives, and to the benefit of the Corporation, its
successors and assigns.

12. MISCELLANEOUS.

A This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of South Carolina, without regard to choice of law
principles.

B No amendment, modification, termination or cancellation of this Agreement
shall be effective unless it is in writing and signed by both parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. In the event of a conflict
between this Agreement and the Earlier Agreement, if any, the conflict shall be
interpreted in a manner as favorable as possible to the Director so that the
Director receives the maximum benefit possible.

C All section headings contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement.

D Use of the masculine pronoun shall be deemed to include usage of the feminine
pronoun when appropriate.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Effective Date.

 

         THE THAXTON GROUP, INC.

 

     By:  

 

Director      Name:  

 

     Its:  

 

 

7